Title: To Thomas Jefferson from Samuel Huntington, 4 April 1780
From: Huntington, Samuel
To: Jefferson, Thomas


Philadelphia, 4 Apr. 1780. Encloses a resolve of Congress of 27 Mch., “by which you will be informed that the Recommendation of Congress of the 17th of August 1779 in their Opinion makes Provision for the Case of the Widow and Children of the late Lieut. Colo. John Sayer [Sayres, Seayer, Seayres].” Also a resolve of 30 Mch. requesting the State of Virginia to supply provisions for the Convention troops, such supplies to be credited to the quota assigned by Congress’ resolution of 25 Feb. 1780.
